 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 17cr1480-CAB
12                                     Plaintiff,
                                                        ORDER DENYING MOTION TO
13   v.                                                 REDUCE SENTENCE PURSUANT
                                                        TO SECTION 3624(c)(2) AND
14   JORGE SANCHEZ-VELAZQUEZ,
                                                        AMENDMENTS SET OUT IN THE
15                                   Defendant.         FIRST STEP ACT [Doc. No. 70]
16
17         On February 21, 2018, this Court sentenced Jorge Sanchez-Velasquez
18   (“Defendant”) to 41 months in custody and three years of supervised release. [Doc. No.
19   61.] On November 6, 2019, Defendant filed a motion for reduction of sentence pursuant
20   to §3624(c)(2) and amendments set out in the “First Step Act.” [Doc. No. 70.] On
21   November 7, 2019, the United States filed a response. [Doc. No. 71.] For the reasons set
22   forth below, the motion for reduction of sentence is DENIED.
23                                        DISCUSSION
24         Defendant generally cites the First Step Act as warranting a reduction in his
25   sentence. But Defendant has already obtained relief from the mandatory minimum via
26   safety valve [see Doc. No. 57 at 2; Doc. No. 58 at 2], so the amendments at Section 402
27   of the First Step Act do not apply to him (even assuming this provision was retroactive).
28

                                                    1
                                                                                    17cr1480-CAB
 1           Defendant also does not cite “extraordinary and compelling reasons” to warrant a
 2   compassionate release reduction under Section 603(b) of the First Step Act, as Defendant
 3   has not provided any evidence that he requested the BOP or the warden of his facility to
 4   file a compassionate release motion. See 18 U.S.C. § 3582(c)(1)(A). Additionally, none
 5   of the compassionate release factors apply to Defendant. See commentary, USSG §
 6   1B1.13. Defendant only states that he is eligible for home detention as of December 6,
 7   2019. He lists no other factors.
 8           Defendant also cites 18 U.S.C. § 3582(c)(2) as a basis to warrant his reduction.
 9   That provision states, “[i]n the case of a defendant who has been sentenced to a term of
10   imprisonment based on a sentencing range that has subsequently been lowered by the
11   Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the defendant . . .
12   the court may reduce the term of imprisonment, after considering the factors set forth in
13   section 3553(a) to the extent they are applicable . . . .” 18 U.S.C. § 3582(c)(2). However,
14   Defendant’s sentencing range has not been lowered by the Sentencing Commission. The
15   guideline range remains the same now as it did 18 months ago when Defendant was
16   sentenced. Therefore, Section 3582(c)(2) is not a valid basis to reduce Defendant’s
17   sentence.
18           Finally, Defendant cites § 3624(c)(2) as a basis for a reduction. The First Step Act
19   authorizes the Bureau of Prisons to “place prisoners with lower risk levels and lower
20   needs on home confinement for the maximum amount of time permitted under this
21   paragraph.” 18 U.S.C. § 3624(c)(2). This is a discretionary BOP determination—not one
22   made by the Court. The First Step Act does not set out a review process by the Court for
23   home confinement determinations. Moreover, this Defendant is a Mexican citizen who
24   previously only held a border crossing card. He currently has an ICE detainer. Defendant
25   will be sent to ICE custody following his sentence; he cannot be released to the
26   community. Therefore § 3624(c)(2) is not a basis for reduction.
27   /////
28   /////

                                                   2
                                                                                       17cr1480-CAB
 1                                       CONCLUSION
 2         For the reasons set forth above, the motion to reduce sentence pursuant to
 3   §3624(c)(2) and amendments set out in the First Step Act is DENIED.
 4         IT IS SO ORDERED.
 5   Dated: November 8, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                                   17cr1480-CAB
